Citation Nr: 0524229	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  02-12 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Sertoli cell 
syndrome.

2.  Entitlement to service connection for primary 
hypogonadism with infertility, to include as due to Sertoli 
cell syndrome.

3.  Entitlement to service connection for low bone mass 
density, to include as due to primary hypogonadism.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 decision of a regional office 
(RO) of the Department of Veterans Affairs (VA).  In July 
2003, the veteran presented sworn testimony to the 
undersigned by way of a videoconference hearing.  This case 
was previously before the Board and was remanded in February 
2004.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran has been diagnosed with Sertoli cell syndrome, as 
confirmed by testicular biopsy.

2.  Primary hypogonadism with infertility was manifested 
during the veteran's active duty service.

3.  Low bone density is secondary to the veteran's service-
connected primary hypogonadism with infertility.


CONCLUSIONS OF LAW

1.  Sertoli cell syndrome as not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Primary hypogonadism was incurred during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

3.  Low bone mass density is the result of the veteran's 
service connected primary hypogonadism.  38 U.S.C.A. §§  
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  After reviewing the claims folder, 
the Board finds the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for the benefits sought on appeal.  The May 2001 and March 
2004 letters informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought and advised him of the types of evidence VA would 
assist him in obtaining and the relative burdens of the 
veteran and VA in producing or obtaining that evidence or 
information.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board also notes that the letters implicitly notified the 
veteran that he should submit any pertinent evidence in his 
possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communications was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  Moreover, the Board notes that the March 2004 
letter explicitly notified the veteran to submit any evidence 
or information he had pertaining to his claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in May 2001 and the initial rating 
decision was issued to the veteran in August 2001.  Thus, the 
VCAA notice was timely.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified relevant VA and private medical 
records.  The veteran has not made the RO or the Board aware 
of any additional available evidence that needs to be 
obtained in order to fairly decide the appellant's appeal.  
The Board finds that there has been substantial compliance 
with the duty to assist provisions set forth in the 
applicable law and regulation.  As the veteran has been 
afforded a VA examination, the Board believes that there is 
sufficient medical evidence of record to decide the claim and 
that the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
these issues.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.

Sertoli Cell Syndrome

Initially, the Board notes that although the October 2002 
letter from Dr. Drucker states that "review of the records 
through the VA confirms the diagnosis of hypogonadism due to 
Sertoli cell syndrome", the February 2005 VA medical opinion 
states that Sertoli cell syndrome is a congenital disorder 
that can only be diagnosed through a testicular biopsy.  The 
February 2005 VA physician then noted that the medical 
evidence of record contains no such biopsy report and that as 
the veteran is not interested in having children, there is no 
medical indication for testicular biopsy other than for 
diagnostic purposes only.  As such, the veteran does not have 
an actual diagnosis of Sertoli cell syndrome.  Service 
connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board notes at this point that even if the 
veteran had Sertoli cell syndrome, confirmed through a biopsy 
report, it would not be a disability for VA compensation 
purposes because it is a congenital disorder.  Congenital or 
developmental defects are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9.

In sum, service connection for Sertoli cell syndrome is not 
warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Primary Hypogonadism with Infertility

The October 2002 letter from Dr. Drucker shows that the 
veteran was noted to be hypogonadal during active duty 
service in 1997.  The February 2005 VA examination report 
notes that the cause of the veteran's primary hypogonadism 
with infertility is unknown, although Sertoli cell syndrome 
is a known cause of primary hypogonadism.  The examination 
report states that it is more likely than not that the 
veteran had hypogonadism during active duty service.  The 
Board finds that the medical evidence of record demonstrates 
that the veteran's primary hypogonadism with infertility was 
manifested during his active duty service.  The Board notes 
that it appears from the medical evidence of record that this 
primary hypogonadism could be the result of a congenital 
disorder, Sertoli cell syndrome.  As noted earlier, however, 
congenital disorders are not disabilities for the purposes of 
VA disability compensation.  Therefore, if the veteran's 
hypogonadism was due to Sertoli cell syndrome, then it could 
not be service-connected, as it would be the result of a 
congenital disorder.

Nevertheless, after resolving all benefit of the doubt in 
favor of the veteran under the provisions of 38 U.S.C.A. 
§ 5107(b), the Board finds that the medical evidence of 
record shows that the veteran does not have a current 
clinical diagnosis of Sertoli cell syndrome.  Therefore, as 
noted in the February 2005 VA examination report, the 
veteran's hypogonadism with infertility cannot be clinically 
attributed to Sertoli cell syndrome.  Because the primary 
hypogonadism was first noted during active duty service and 
because it cannot at this time be attributed to a congenital 
disorder, the Board finds that entitlement to service 
connection for primary hypogonadism with infertility is 
warranted.

Low Bone Density

The October 2002 letter from Dr. Drucker notes that the 
veteran has low bone mass due to osteoporosis which is 
secondary to his hypogonadism.  Additionally, the February 
2005 VA examination report shows that the veteran's low bone 
mass/osteoporosis is more likely than not secondary to his 
hypogonadism.  The examiner stated that it is a well-known 
medical fact that testosterone is associated with bone 
mineral density and that patients with low testosterone 
levels typically show evidence of bone density loss.

In light of the medical evidence above, the Board finds that 
entitlement to service connection for low bone 
density/osteoporosis is warranted as secondary to the 
veteran's service-connected hypogonadism with infertility.


ORDER

Entitlement to service connection for Sertoli cell syndrome 
is not warranted.  To this extent, the appeal is denied.  
Entitlement to service connection for hypogonadism with 
infertility is warranted.  Entitlement to service connection 
for low bone density/osteoporosis is warranted as secondary 
to the veteran's service-connected hypogonadism with 
infertility.  To this extent, the appeal is granted.




	                        
____________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


